Citation Nr: 1428869	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as due to posttraumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant.  

2.  Entitlement to service connection for a neurological condition affecting the lower extremities, claimed as due to cold weather exposure, based upon substitution of the appellant as the claimant.  

3.  Entitlement to a disability rating higher than 50 percent for service-connected PTSD, based upon substitution of the appellant as the claimant.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), based upon substitution of the appellant as the claimant.  

REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to June 1946.  He died in April 2010.  The appellant is his surviving spouse.  

At the time of the Veteran's death, he had perfected an appeal as to the claims listed on the first page of this decision.  Following the Veteran's death, the appellant filed multiple claims based upon her status as the Veteran's surviving spouse, including a claim seeking entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.  See June 2010 VA Form 21-534.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim for DIC and accrued benefits was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.  As such, the claims were certified to the Board for adjudication based upon substitution of the appellant as the claimant.  See VA Form 8 dated January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated November 2008 and September 2009 (issued in October 2009) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2012, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The Board subsequently remanded this case in July 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Preliminarily, the Board regrets the need for an additional remand in this case, given the extensive procedural history noted above.  That said, the United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In instances where the AOJ must correct a procedural defect, the Board shall remand the case to the AOJ, specifying the action to be undertaken.  38 C.F.R. § 19.9(a) (2013).  In this case, with regard to the service connection and increased rating claims on appeal, the development taken in response to the Board's July 2012 remand has been inadequate, and the TDIU claim is inextricably intertwined with those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

With regard to the claimed heart disability, the Board remanded for an opinion as to whether the service-connected PTSD caused or aggravated such disability.  Of record at the time of the prior remand were treatise articles printed in April 2010, indicating a potential causal relationship between PTSD and cardiovascular disease, as well as a September 2006 private medical record indicating a possible relationship between cardiovascular symptoms and certain medications (e.g., temazepam).  The reviewing physician was requested to consider this evidence.  However, the resultant August 2013 medical opinion is entirely inadequate, with a negative nexus opinion predicated solely on the cursory rationale that there was no current medical "evidence" that PTSD causes aggravation of heart conditions and that the Veteran's own disease was "anatomical in nature" and would not be related to stress or a mental health diagnosis.  The Board would point out that the aforementioned treatise articles described a variety of impacts from PTSD, including calcium buildup in the arteries, but the examiner did not address either these concerns or the impact of such medications as temazepam on the heart condition.  For these reasons, the reviewing physician's opinion is inadequate, and an opinion more fully addressing the etiology of the Veteran's disability is needed.

Similarly, in its remand the Board requested an opinion addressing the possible causal relationship between in-service cold weather exposure and a neurologic disorder of the lower extremities.  In making this request, the Board also cited to treatment records alternatively suggesting nerve or small vessel damage from chemotherapy and radiation treatments for prostate and stomach cancer and indicating that the claimed disability had been variously diagnosed as peripheral neuropathy, vascular insufficiency, and possible radiculopathy.  As with the heart disease opinion, however, the opinion provided in August 2013 is entirely inadequate, with the examiner only providing the extremely cursory statement that "[t]he Veteran is peripheral neuropathy was at least is likely is not caused by the chemotherapy and the diabetes type 2.  There is evidence in the record that diagnosis this condition and its etiology."  While this inarticulately stated opinion underscores the likelihood of a link between the neurological condition and nonservice-connected causes, the physician failed to provide any commentary - favorable or unfavorable - as to the key question in this case, that of the link between the condition and cold exposure during service.  It is entirely possible given the Veteran's service and medical history that multiple contributing factors led to his lower extremity neurological disability.  Again, the reviewing physician's opinion is inadequate, and an opinion more fully addressing the etiology of the Veteran's disability is needed.
  
Finally, the Board in its remand requested an opinion address whether, and to what extent, the symptoms attributable to the service-connected PTSD could be distinguished from the symptoms of the nonservice-connected dementia.  Of note in this case is a treatise article, printed in April 2010, citing a study suggesting that veterans with PTSD have a greater risk for dementia than veterans without PTSD, and the Board requested that this evidence be considered.  The opinion rendered in August 2013, however, failed to address the question of whether the Veteran's PTSD had any causal effect with dementia and did not provide sufficient specificity with regard to the two diagnoses and specific symptoms, noting only that the Veteran was unemployed as a result of numerous medical problems, to include dementia, and that there was a lack of evidence to suggest that PTSD in and of itself impaired the Veteran's ability to obtain and maintain employment in any setting.  The Board would point out that there is a wide range of symptoms resulting from PTSD, not just unemployability, and it is imperative for the Board to consider that range of symptoms in rating this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Consequently, a more thorough opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to a cardiologist to determine whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's heart disability was caused or aggravated by his service-connected PTSD.  The cardiologist is requested to address the evidence of record raising the possibility of such a causal connection, including the treatise articles printed in April 2010 and the September 2006 private medical record indicating a possible relationship between cardiovascular symptoms and certain medications (e.g., temazepam).  

To the extent that the cardiologist does not find that this evidence is not sufficient to support a causal connection between a heart disability and PTSD, this should be explained in the context of the record.  All opinions must be supported by a detailed rationale in a typewritten report.  

2.  Also, request that neurologist review the evidentiary record and provide a diagnosis of the Veteran's neurologic condition affecting his lower extremities.  The claims file must be made available to the neurologist for review, and the examination report should reflect that such review is accomplished.  The neurologist should also provide an opinion regarding the likely etiology of the Veteran's neurologic condition, to include whether it is at least as likely as not (i.e., a probability of 50 percent) that his neurologic condition was due to cold exposure during service.  In answering the foregoing, the reviewing neurologist should additionally consider and address any treatment records which suggest that the Veteran's neurologic condition was due to the treatment he received to treat his prostate and cancer disabilities, or to diabetes mellitus.  

All opinions must be supported by a detailed rationale in a typewritten report.  

3.  Finally, request that a psychiatrist review the claims file, including this remand, and specify which of the Veteran's psychiatric symptoms were manifestations of his service-connected PTSD and which were attributable to his non-service-connected dementia.  If the symptoms cannot be separated, the psychiatrist must so state with specificity.  In answering the foregoing, the psychiatrist should consider and address the lay and medical evidence of record which suggests a link between PTSD and dementia.  

A rationale must be provided for each opinion offered, in a typewritten report.

4.  Upon completion of the above-requested development, the AOJ must readjudicate the four substitution claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claims remain denied, the appellant and her representative must be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



